EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of July 1, 2013
by and between Amy Xue (“Employee”) and Geltology Inc. a Delaware corporation
with its principal office located at Room 801, Plaza B, Yonghe Building,
Beijing, PRC (“Company”), based on the following facts:

 

RECITALS

 

A. Employee is a professional who specializes in providing Accounting Services,
CFO services, Tax Services and other various advisory services to private and
publicly held companies.

 

B. Company wishes Employee to perform, and Employee wishes to perform, certain
Chief Financial Officer (“CFO”) services for Company, as more particularly
described below and in accordance with the terms and conditions of this
Agreement.

 

As used in this Agreement, the term, “the Parties”, shall refer to the Company
and Employee jointly.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree to the following terms and conditions, which set forth the rights,
duties, and obligations of the parties:

 

1. PERFORMANCE OF SERVICES

 

1.1 Performance of Services. Unless this Agreement is earlier terminated as set
forth in Section 7 below, for a thirty-six (36) month period following the date
of this Agreement, Employee agrees to perform the following (the "Services")
attached as appendix A.

 

1.2 Working Hour. Company may request Employee to provide services described in
Appendix A for up to forty (40) hours each week. All the working hours not
utilized in any particular week shall be deemed forfeited and can’t be accrued
for future use. Both parties agree that compensation in section 2 below is for
the services provided within forty (40) hours per week.

 

1.3 Review of Work Products. Employee shall provide Company with an advance copy
of each work product intended to be submitted to the Company’s auditor or any
related parties for review of facts prior to distribution of such work product.

 

1.4 Additional Services. If Company requires additional Services from Employee,
the parties agree to negotiate in good faith the terms and conditions of such
additional Services, including and without limitation, if applicable, any
deliverables, specifications, payment and delivery schedules relating thereto.

 

 

 



EMPLOYMENT AGREEMENT – GELT Page 1 of 9 



 

 



 

1.5 Cooperation by Company. Company shall provide Employee such support,
cooperation, information and materials as are reasonably necessary for Employee
to perform the Services. Notwithstanding anything in this Agreement to the
contrary, Employee shall have no liability resulting from or relating to any
delay or failure by Company in providing to Employee such support, cooperation,
information and/or materials. Company warrants that all information and
materials that either provides to Employee will be true and accurate in all
material respects. Employee shall have no liability resulting from or relating
to any errors, misstatement, or misconduct by Company

 

Company and Employee acknowledge that Employee is not a licensed broker/dealer,
investment bank or investment advisor. Employee cannot and will not act in the
capacity of an ‘advisor’ as it relates to any financial transaction, funding,
merger or negotiation involving financing, purchase or sale of securities or any
other activity regulated under the laws, rules and statutes governing such
activities in the United States and any/all of its territories. Employee’s
activities and responsibilities under this agreement are limited to those
referred to in Recitals A and B, and Appendix A.

 

2. COMPENSATION

 

2.1 Value of Services. As consideration for the services rendered to the Company
pursuant to the provisions of this Agreement, the Company hereby agrees to pay
Employee a monthly non-refundable salary of RMB33,580 for the first year after
the execution of the Agreement and a monthly salary increased by 10% for the
second year and thereafter to the account designed by Employee. The initial
salary amount is to be paid upon execution of the Agreement, followed by (11)
consecutive monthly payments in the amount of RMB33,580 each, (12) consecutive
monthly payments in the amount of RMB36,940 each and (12) consecutive monthly
payments in the amount of RMB40,635 each to be paid on the corresponding day of
this Agreement, every 30 days. All the retainers shall be paid promptly on the
corresponding date of this Agreement, to be deferred by another business day if
the corresponding date happens to be a national holiday or weekend, but no later
than five calendar days after the corresponding date.

 

2.2 Bonus. In the event that Employee, in his/her capacity as CFO, introduces
any funding source to Company and Company successfully obtains funding from such
source, Company shall pay Employee a bonus equal to 5% of the total amount of
funding obtained from such source at the closing date(s) of such funding
transaction(s).

 

2.3 Expenses. Company shall reimburse any out-of-pocket costs and expenses
(including travel, meals and lodging expenses) that Company has approved in
advance and that Employee incurs in the performance of its duties under this
Agreement. Employee shall provide Company with an itemized list of all such
expenses and supporting receipts, which shall be sufficiently detailed for
verification and management control purposes.

 

2.4 Accrued Interest. Company shall pay all the payables including salaries,
bills and/or commissions due to Employee upon receipt or the due date defined
herein this agreement. All payments. over-due fifteen (15) days after the due
date defined herein shall accrue interests at 1.5% compounded (one and a half
percent) every thirty days

 

 

 



EMPLOYMENT AGREEMENT – GELT Page 2 of 9 





 

 

 

 

3. OWNERSHIP

 

Company shall own all right, title and interest (including, without limitation,
all intellectual property rights) in and to any deliverables provided to Company
from Employee as part of the Services.

 

4. REPRESENTATIONS AND WARRANTIES

 

4.1. Limited Warranty. Employee represents and warrants to Company that:

 

(a)Employee has full power to enter into this Agreement and to perform its
obligations hereunder;

 

(b) Employee has not made and will not make any commitments or agreements
inconsistent with this Agreement; and

 

(c) Other than the information that has been specifically disclosed to Company
by Employee in the D&O Questionnaire, Employee has not been involved in the last
Ten (10) years in any of the following:

 

i. Any bankruptcy petition filed by or against any business or property of such
person, or of which such person was a general partner or executive officer
either at the time of the bankruptcy or within two years prior to that time;

 

ii. Any conviction in a criminal proceeding or being subject to a pending
criminal proceeding (excluding traffic violations and other minor offenses);

 

iii. Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities;

 

iv. Being found by a court of competent jurisdiction (in a civil action), the
SEC or the Commodity Futures Trading Commission to have violated a federal or
state securities or commodities law, and the judgment has not been reversed,
suspended, or vacated;

 

v. Being the subject of or a party to any judicial or administrative order,
judgment, decree or finding, not subsequently reversed, suspended or vacated
relating to an alleged violation of any federal or state securities or
commodities law or regulation, or any law or regulation respecting financial
institutions or insurance companies, including, but not limited to, a temporary
or permanent injunction, order of disgorgement or restitution, civil money
penalty or temporary or permanent cease-and-desist order, or removal or
prohibition order, or any law or regulation prohibiting mail, fraud, wire fraud
or fraud in connection with any business entity; or

 

vi. Being the subject of or a party to any sanction or order, not subsequently
reversed, suspended or vacated, of any self-regulatory organization (as defined
in Section 3(a)(26) of the Exchange Act, any registered entity (as defined in
Section 1(a)(29) of the Commodity Exchange Act), or any equivalent exchange,
association, entity or organization that has disciplinary authority over its
members or persons associated with a member.

 

 

 





EMPLOYMENT AGREEMENT – GELT Page 3 of 9







 

 

 



4.2. EXCLUSIVE WARRANTY. THE EXPRESS WARRANTIES SET FORTH IN SECTION 4.1
CONSTITUTE THE ONLY WARRANTIES MADE BY EMPLOYEE WITH RESPECT TO THE SERVICES
(INCLUDING, WITHOUT LIMITATION, ANY DELIVERABLES). EMPLOYEE MAKES NO OTHER
REPRESENTATION OR WARRANTY OR CONDITION OF ANY KIND WHETHER EXPRESS OR IMPLIED
(EITHER IN FACT OR BY OPERATION OF LAW) WITH RESPECT TO THE SERVICES (INCLUDING,
WITHOUT LIMITATION, ANY DELIVERABLES).EMPLOYEE EXPRESSLY DISCLAIMS ALL
WARRANTIES OR CONDITIONS OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
EMPLOYEE DOES NOT WARRANT, GUARANTEE OR MAKE ANY REPRESENTATIONS REGARDING THE
SERVICES (INCLUDING, WITHOUT LIMITATION, ANY DELIVERABLES) IN TERMS OF
CORRECTNESS, ACCURACY, RELIABILITY, CURRENTNESS OR OTHERWISE, OR THAT THE
SERVICES (INCLUDING, WITHOUT LIMITATION, ANY DELIVERABLES) WILL BE ERROR-FREE
(EXCEPT FOR ANY ERROR THAT RESULTS FROM EMPLOYEE'S BAD FAITH, WILLFUL NEGLIGENCE
OR UNTRUE STATEMENT NOT MADE IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
PROVIDED TO EMPLOYEE BY COMPANY), AND EMPLOYEE HEREBY DISCLAIMS ANY AND ALL
LIABILITY ON ACCOUNT THEREOF. THERE IS ALSO NO IMPLIED WARRANTY OF
NON-INFRINGEMENT; THE SOLE REMEDY FOR INFRINGEMENT IS PROVIDED IN SECTION 5.
THIS SECTION 4.2 SHALL BE ENFORCEABLE TO THE MAXIMUM EXTENT ALLOWED BY
APPLICABLE LAW.

 

5. INDEMNIFICATION

 

5.1. Company (and its and their directors, officers, employees, and agents)
shall indemnify and hold Employee harmless from and against, any claim arising
out or relating to: (a) use, operation or combination of any deliverables with
any other documentation not provided or authorized by Employee, if liability
would have been avoided but for such use or combination; (b) Company’s or
Company's agents' activities after Employee has notified Company that Employee
believes such activities may, if Company and Client engages in such activities,
result in any claim, suit, action or proceeding that Employee could be liable,
(c) any modifications or marking of any deliverables not specifically made or
authorized in writing by Employee; (d) third party product, software or data;
(e) any negligent or willful acts or omissions of Company; or (f) any use of the
Services (including, without limitation, any deliverables) outside the
geographical boundaries of the United States or Canada.

 

5.2. Indemnification by Company. Company shall indemnify, hold harmless and
defend Employee (and its and their directors, officers, Employees, and agents)
against any and all damages, costs, expenses, settlements and other liabilities
(including reasonable attorneys’ fees and costs) arising out of or relating to
any claim, suit, action or proceeding (including, without limitation, reasonable
attorneys’ fees) arising from or relating to any use of the Services, including,
without limitation, any reproduction, modification, distribution or other use of
any deliverables, by Company or any party under license from Company (including,
without limitation, any claim of infringement of third party rights or any
breach of warranty), or that results from Company's bad faith, willful
negligence or delivery of untrue information or statements to Employee. If
Employee is joined in any lawsuit, subpoena or action brought against Company by
any State or Federal agency, Company agrees to indemnify Employee per this
section 5.3.

 

 

 

 

EMPLOYMENT AGREEMENT – GELT Page 4 of 9









 

 

 

 

6. LIMITATION OF LIABILITY

 

6.1. TO THE EXTENT ALLOWED BY APPLICABLE LAW, IN NO EVENT SHALL ANY PARTY BE
LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, INDIRECT, OR PUNITIVE DAMAGES
OF ANY KIND (INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS, LOSS OF BUSINESS,
LOSS OF USE OF DATA OR INTERRUPTION OF BUSINESS) ARISING FROM OR RELATING TO
THIS AGREEMENT OR THE SERVICES (INCLUDING, WITHOUT LIMITATION, ANY
DELIVERABLES), EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES, HOWEVER CAUSED, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED REMEDY OR LIMITATION OF LIABILITY.

 

6.2. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY OR THE FAILURE
OF ESSENTIAL PURPOSE OF ANY LIMITATION OF LIABILITY OR LIMITED REMEDY, EMPLOYEE’
ENTIRE AGGREGATE LIABILITY FOR ANY AND ALL CLAIMS ARISING UNDER OR RELATING TO
SECTION 4.1 (LIMITED WARRANTY) AND/OR SECTION 5.1 (INDEMNIFICATION BY EMPLOYEE),
UNDER ANY LEGAL THEORY (WHETHER IN CONTRACT, TORT, INDEMNITY OR OTHERWISE),
SHALL NOT EXCEED THE AMOUNT PAID BY COMPANY TO EMPLOYEE UNDER THIS AGREEMENT.

 

7. TERM AND TERMINATION

 

7.1. Term

 

Except as hereinafter provided, this Agreement shall commence on the date first
set forth above and, unless sooner terminated as provided in this Agreement,
shall continue thereafter in full force and effect for thirty-six (36) months.
Notwithstanding Section 7.1.1, Employee may terminate this Agreement immediately
if (a) Company fails to make when due any payments to Employee under this
Agreement; (b) if Employee determines, in its sole discretion, that Company or
Client has failed to provide complete and accurate information necessary for
Employee to perform the Services, or that Company is acting or has acted in a
manner that damages or could potentially damage Employee's reputation in the
business community, or (c) if Company or Client (i) becomes insolvent; (ii)
fails to pay its debts or perform its obligations in the ordinary course of
business as they mature; (iii) is declared insolvent or admits in writing its
insolvency or inability to pay its debts or perform its obligations as they
mature; (iv) becomes the subject of any voluntary or involuntary proceeding in
bankruptcy, liquidation, dissolution, receivership, attachment or composition or
general assignment for the benefit of creditors, provided that, in the case of
an involuntary proceeding, the proceeding is not dismissed with prejudice within
sixty (60) days after the institution thereof; or (v) if Client becomes the
subject of a Federal, State, SEC or NASD investigation into its business
practices, accounting or officers and directors. The thirty-six (36) month term
of this Agreement shall be deemed automatically renewed unless the Company gives
notice to Employee of an intention to terminate at the expiration of the
original term. The notice must be in writing, received by Employee at least
thirty (30) days prior to the end of the term, and specifically address the
automatic renewal provision of this Agreement.

 

 

 





EMPLOYMENT AGREEMENT – GELT Page 5 of 9 









 

 

 

 

7.1.1 Company may terminate this Agreement, upon an aggregate thirty (30)
business days' prior written notice and opportunity for Employee to cure, if
Employee breaches any material term of this Agreement.

 

7.2. Effect of Termination.

 

7.2.1 Termination of Rights and Obligations; Return of Property. Upon any
termination of this Agreement, all obligations and rights hereunder shall
terminate, except to the extent otherwise provided in this Agreement. Within ten
(10) business days after any such termination of this Agreement, each party
shall return to the other party, or destroy all copies or portions of, all of
the other party's property. At either party's request, the other party shall
furnish to the requesting party an affidavit signed by an officer of the other
party certifying that, to the best of its knowledge, such delivery or
destruction has been fully effected.

 

7.2.2 No Waiver or Release. Termination of this Agreement by either party shall
not act as a waiver of any breach of this Agreement and shall not act as a
release of either party from any liability for breach of such party’s
obligations under this Agreement. Neither party will be liable to the other for
damages of any kind, which arise solely as a result of terminating this
Agreement in accordance with its terms, and termination of this Agreement by a
party will be without prejudice to any other right or remedy of such party under
this Agreement or applicable law.

 

7.2.3 Survival. The provisions of Sections 2.2, 2.3, 3 (except as provided in
Section 7.1.1), 4.1, 4.2, 5, 6, 7, 8, 9, 10, 11 and 12 shall survive any
termination of this Agreement.

 

8. Representation

 

8.1 Representation of the Company RE: General. The Company represents that: (1)
it has the requisite authority and power to enter into this agreement; (2) this
Agreement and the obligations recited hereunder have been approved by the
Company’s Board of Directors; and (3) a responsible officer of the Company has
read and understands the contents of this Agreement and is empowered and duly
authorized on behalf of the Company to execute it. Additionally, this contract
term allows Employee to all the salaries that have been received upon any
cancellation.

 

9. Assignment of Agreement

 

Employee’s services under this Agreement are offered to Company only and may not
be assigned by the Company to any other person or entity with which Company
merges or which acquires the Company or substantially all of its assets. In the
event of said merger or acquisition, all compensation to Employee set forth
herein under this Agreement shall remain due and payable, and any compensation
received by Employee may be retained in the entirety by Employee, all without
any reduction or pro-rating and shall be considered and remain fully paid and
non-assessable. Company shall assure that in the event of any merger,
acquisition, or similar change of form of entity that its successor entity shall
agree to complete all obligations to Employee, including the provision and
transfer of all compensation herein, and the preservation of the value thereof
consistent with the rights granted to Employee by the Company herein.

 

 

 



EMPLOYMENT AGREEMENT – GELT Page 6 of 9 





 

 

 

 

10. GOVERNING LAW

 

This agreement is to be construed in accordance with and governed by the
internal laws of the State of New York without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York to the rights and duties of the
parties. If any provision of this Agreement is held to be illegal or invalid by
a court of competent jurisdiction, such provision shall be deemed to be severed
and deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.

 

11. ENTIRE AGREEMENT

 

This Agreement constitutes the complete and exclusive statement of agreement
between the parties with respect to the subject matter herein and replaces and
supersedes all prior written and oral agreements or statements by and between
the parties. No representation, statement, condition or warranty not contained
in such agreements will be binding on the parties or have any force or effect
whatsoever.

 

12. Attorney Fees

 

In the event of a dispute between the parties concerning the enforcement or
interpretation of this Agreement, the prevailing party in such dispute, whether
by legal proceedings or otherwise, shall be reimbursed immediately for the
reasonably incurred attorneys’ fees and other costs and expenses by the other
parties to the dispute.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
duly authorized representatives of the parties as of the date hereof.

 

            THE COMPANY:

Geltology Inc.           By:   /s/  Xingping Hou               Name:   Xingping
Hou               Title:   CEO  

 

 

 





EMPLOYMENT AGREEMENT – GELT Page 7 of 9



 

 

 

 

            Employee:

    By:   /s/  Amy Xue               Name:   Amy Xue  

 

 

 





EMPLOYMENT AGREEMENT – GELT Page 8 of 9





 

 

 



Appendix A

 

The Scope of Employment to be provided by Employee to the Company covered by
this agreement are limited only to financial reporting and US representative
services including the following:

 

1.Book-keeping for the Company's holding entity in USA

2.Preparation of consolidated financial statements including footnotes for SEC
filings and closely work with the Company’s other officers, counsels and
auditors to respond to SEC’s questions and comments regarding these financial
statements and other related filings.

3.Preparation of MD&A for inclusion in SEC filings and closely work with the
Company’s other officers, counsels and auditors to respond to SEC’s questions
and comments regarding the MD&A and other related filings.

4.Establishing and maintaining a network of investors for external financing and
closely work with with the Company’s other officers, counsels and auditors to
communicate with other service providers.

5.Meeting with company management and visits to the Company’s facilities as
necessary

6.Communicating with company’s shareholders and outside investors and responding
to their questions regarding the financial reporting of the Company, including
organizing nad hosting the conference calls with investors, participating in the
road shows and the Company’s other financing events.

 

 

 



EMPLOYMENT AGREEMENT – GELT Page 9 of 9





 

